Citation Nr: 1818902	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-37 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1951 to December 1953.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an October 2014 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a left ankle disability and right ankle disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

The Veteran contends that his bilateral ankle disability is directly related to his military service in Korea.  The Veteran stated in his February 2018 Board hearing that he fell or jumped off a truck during his service in Korea and seriously injured his ankles.  The Veteran reported that he was unable to walk for 4 weeks and was kept in tent during that time.  Additionally, the Veteran recounted being seen by a doctor at this time as well.  Furthermore, the Veteran stated that he has bilateral ankle pain since discharge from service.  

Review of the Veteran's VA medical records indicates that the Veteran has reported chronic bilateral ankle pain.  The Board notes that the Veteran has not been provided a VA examination to determine the nature and etiology of the Veteran's bilateral ankle disability.  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical opinion with supporting rationale is obtained that adequately addresses the etiology of the Veteran's claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran should be provided with a VA examination to determine the etiology of the Veteran's bilateral ankle disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right ankle disability and left ankle disability.  The evidence of record, to include a copy of this Remand, must be made available to the examiner and the examiner must indicate that the pertinent medical records and lay statements have been reviewed.

Following a review of the record, the examiner must address the following:

(a)  Provide diagnoses for all current ankle disabilities, to include those noted during the appeal period.  

(b)  Is it at least likely as not (a fifty percent probability or grater) that any bilateral ankle disability/disabilities is/are related to his active duty service, to specifically include the Veteran's reported incident of falling from a truck in Korea during active service?

The examiner should consider the lay testimony of record.  A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  After completing the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




